Sommets N° de repères
4 186 600
4 190 600
5 190 602
44 192 602
45 192 606
46 182 606
47 182 604
48 180 604
49 Tniersection de la parallèle 646 avec

la frontière Tuniso-Algérienne
30 212 646
si 212 652
5 222 652
5 222 656
EE 228 656
5 228 662
56 236 662
57 236 666
58 238 666
59 238 688
60 226 688
él 226 700
62 220 700
6 220 716
CU 274 716

Tunis, le 23 avril 2010.
Le ministre de l’industrie
et de la technologie
Afif Chelbi
Vu
Le Premier ministre
Mohamed Ghannouchi

Arrêté du ministre de l'industrie et de la
technologie du 23 avril 2010, portant
institution d'un permis de recherche
d'hydrocarbures dit permis « Bouhaijla ».

Vu l'arrêté du ministre de l'industrie du 15 février
2001, fixant les modalités de dépôt et d'instruction des
demandes de titres d'hydrocarbures,

Vu la demande déposée le 18 décembre 2008, à la
direction générale de l'énergie, par laquelle la société
"Dualex (Tunisia) Inc." et l'entreprise tunisienne
d'activités pétrolières, ont sollicité l'attribution d'un
permis de recherche d'hydrocarbures dit permis
«Bouhajla », et ce, conformément à l’article 11 du
code des hydrocarbures,

Vu l'avis favorable émis par le comité consultatif
des hydrocarbures lors de sa réunion du 15 janvier
2009,

Vu la lettre de crédit bancaire n° SBGV 77513 en
date du 4 juin 2009 confirmée par la banque
internationale arabe de Tunisie et déposée à la
direction générale de l'énergie le 6 juin 2009,

Vu le rapport du directeur général de l'énergie.

Arrête :

Article premier - Est institué pour une période de 3
ans à compter de la date de publication du présent arrêté
au Journal Officiel de la République Tunisienne, un
permis de recherche d'hydrocarbures dit permis
«Bouhajla» au profit de l'entreprise tunisienne d'activités
pétrolières en tant que titulaire et de la société "Dualex
(Tunisia) Inc" en tant qu'entrepreneur.

Ce permis se situe au gouvernorat de Kairouan,
comporte 104 périmètres élémentaires, soit 416
kilomètres carrés et est délimité conformément au
décret susvisé n° 2000-0946 du 2 mai 2000 par les
sommets et les numéros de repères figurant dans le
tableau ci-après :

Le ministre de l'industrie et de la technologie, Semmets N° des Repères
Vu le code des hydrocarbures promulgué par la loi 2 334 644
n° 99-93 du 17 août 1999, tel que modifié et complété 3 336 64
par la loi n° 2002-23 du 14 février 2002, la loi n° à ie
2004- 61 du 27 juillet 2004 et la loi n° 2008-15 du 18 6 338 650
février 2008, T7 340 650
Vu le décret n° 2000-713 du 5 avril 2000, portant E 30 646
ei ° 2, 0 portan 9 338 646
composition et fonctionnement du comité consultatif 10 338 642
des hydrocarbures, 11 340 642
Vu le décret n° 2000-946 du 2 mai 2000, fixant les 12 340 638
coordonnées géographiques et les numéros des repères LE: 5 os
des sommets des périmètres élémentaires constituant 15 358 636
les titres des hydrocarbures, 16 358 632
Vu le décret n° 2010-143 du 1° février 2010, u ie
portant approbation de la convention et ses annexes 19 350 68
signées à Tunis le 11 septembre 2009, entre l'Etat 20 350 626
tunisien d'une part et l'entreprise tunisienne d'activités 21 352 626
pétrolières en tant que titulaire et la société "Dualex 22 352 624
Tunisia inc." en tant qu'entrepreneur d'autre part, 3 354 624
N°35 Journal Officiel de la République Tunisienne — 30 avril 2010 Page 1241
Sommets N° des Repères
24 354 626
25 358 626
26 358 624
27 360 624
28 360 622
29 356 622
30 356 620
31 354 620
32 354616

3 352616
34 352614
35 340614
36 340 624
37 346 624
38 346 628
39 344 628
40 344 632
ai 336632
42 336618

43/1 334618

Art. 2 - Les droits et obligations relatifs au présent
permis seront régis par la loi n° 99-93 du 17 août
1999, telle que complétée par la loi n° 2002-23 du 14
février 2002, la loi n° 2004-61 du 27 juillet 2004 et la
loi n° 2008-15 du 18 février 2008, ainsi que par
l'ensemble des textes législatifs et réglementaires
susvisés.

Tunis, le 23 avril 2010.

Le ministre de l’industrie
et de la technologie
Afif Chelbi
Vu
Le Premier ministre
Mohamed Ghannouchi

Arrêté du ministre de l'industrie et de la
technologie du 23 avril 2010, portant
troisième renouvellement du permis de
recherche d'hydrocarbures dit permis
"Zarat".

Le ministre de l'industrie et de la technologie,

Vu le décret du 13 décembre 1948, instituant des
dispositions spéciales pour faciliter la recherche et
l'exploitation des substances minérales du second
groupe, ensemble les textes qui l'ont modifié ou
complété,

Vu le décret du 1* janvier 1953 sur les mines,

Vu le décret-loi n° 85-9 du 14 septembre 1985,
instituant des dispositions spéciales concernant la
recherche et la production des hydrocarbures liquides
et gazeux ratifié par la loi n° 85-93 du 22 novembre

Vu la loi n° 90-56 du 18 juin 1990, portant
encouragement à la recherche et à la production
d'hydrocarbures liquides et gazeux,

Vu la loi n° 91-7 du 11 février 1991, portant
approbation de la convention et ses annexes signées à
Tunis le 5 avril 1990 entre l'Etat Tunisien d'une part,
l'entreprise tunisienne d'activités pétrolières et la
société «Coho International Limited» d'autre part,

Vu la loi n° 94-40 du 7 mars 1994, portant
approbation de l'avenant n° 1 à la convention et ses
annexes relatives au permis "Zarat",

Vu la loi n° 2005-101 du [" novembre 2005,
portant approbation de l'avenant n° 2 à la convention
et ses annexes relatives au permis "Zarat”,

Vu la loi n° 2006-84 du 25 décembre 2006, portant
approbation de l'avenant n° 3 à la convention et ses
annexes relatives au permis "Zarat",

Vu la loi n° 2009-76 du 30 décembre 209, portant
approbation de l'avenant n° 4 à la convention et ses
annexes relatives au permis "Zarat",

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif
des hydrocarbures,

Vu le décret n° 2000-946 du 2 mai 2000, fixant les
coordonnées géographiques et les numéros de repères
des sommets des périmètres élémentaires constituant
les titres des hydrocarbures,

Vu l'arrêté du ministre de l'économie et des
finances du 19 septembre 1990, portant institution du
permis de recherche de substances minérales du
second groupe dit permis "Zarat",

Vu l'arrêté du ministre de l'économie nationale du
26 novembre 1991, portant autorisation de cession
partielle des intérêts de la société "coho international
limited" dans le permis "Zarat" au profit de la société
"marathon petroleum Zarat Ltd",

Vu l'arrêté du ministre de l'économie nationale du
28 janvier 1993, portant autorisation de cession
partielle des intérêts de la société "coho international
limited" dans le permis "Zarat" au profit de la société
“edisto Tunisia Ltd",

Vu l'arrêté du ministre de l'économie nationale du
16 décembre 1993 portant autorisation de cession
totale des intérêts de la société "coho international
limited" dans le permis "Zarat" au profit de la société
“command petroleum Tunisia Pty Ltd”,

Vu l'arrêté du ministre de l'industrie du 19 octobre
1995, portant extension de dix huit mois de la durée
de la période initiale du permis Zarat,

Vu l'arrêté du ministre de l'industrie du 18 mars

1985, tel que modifié par la loi n° 87-9 du 6 mars 1996, portant rectification des coordonnées
1987, géographiques du permis "Zarat",
Page 1242 Journal Officiel de la République Tunisienne — 30 avril 2010 N°35
